DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority/Continuity
Number
Filed
Type
Support
NOTES
16880435
05/21/2020
Parent Application
All currently pending claims – same spec

KR10-2019-0133271
10/24/2019
Foreign Priority
All currently pending claims (appears – translation not required)
Certified copy filed in parent and in current file


Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.






Allowable Subject Matter
Claims 1-9 are allowed over the prior art.   NOTE:  Claims 1 and 9 are rejected under non-statutory double-patenting below which must be overcome before allowance of the application. 

The following is a statement of reasons for the indication of allowable subject matter:   Using independent claim 1 as an example, Morimura et al. (US 6,438,257 B1) discloses, except for the limitations highlighted in italicized bold below:

An apparatus comprising: 

a fingerprint sensor comprising a plurality of drive electrodes and a plurality of detection electrodes (

    PNG
    media_image1.png
    840
    740
    media_image1.png
    Greyscale

 );

a plurality of detection circuits connected to the fingerprint sensor; 

and at least one processor, 

wherein each of the plurality detection electrodes connected to at least one of the detection circuits, wherein each of the plurality of detection circuits comprises: 

a first circuit part including at least one at least one amplifier (

    PNG
    media_image2.png
    642
    1117
    media_image2.png
    Greyscale

 ); and 

a second circuit part including a current source and a switch configured to connect the current source to the plurality of detection circuits according to a control signal (


    PNG
    media_image3.png
    704
    748
    media_image3.png
    Greyscale

), and

wherein the at least one processor configured to: generate the control signal to control at least one of an amount of a current generated from the current source of the second circuit part, and an turn-on time of the switch of the second circuit part ( 


    PNG
    media_image4.png
    376
    1069
    media_image4.png
    Greyscale

); 

obtain an electrical quantity of the first circuit part by removing a quantity of electric charge based on the amount of the current and the turn-on time, from an input of the first circuit part (


    PNG
    media_image5.png
    342
    1088
    media_image5.png
    Greyscale

 ); and 

generate a fingerprint image based on the obtained electrical quantity (


    PNG
    media_image6.png
    743
    1111
    media_image6.png
    Greyscale

 ).

	While Morimura teaches the concept of discharging a capacitor via a current source to detect a fingerprint pattern ( 

    PNG
    media_image7.png
    619
    652
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    383
    1073
    media_image8.png
    Greyscale

).

Morimura et al. does not teach “drive electrodes” or “at least one processor configured to: generate the control signal to control at least one of an amount of a current generated from the current source of the second circuit part, and an turn-on time of the switch of the second circuit part”.  Claims 2-8 are dependent. 

Similarly, and regarding claim 9, Morimura et al. (US 6,438,257 B1) discloses, except for the limitations highlighted in italicized bold below:

an electronic apparatus comprising:

a fingerprint sensor comprising a plurality of drive electrodes and a plurality of detection electrodes (

    PNG
    media_image9.png
    620
    885
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    682
    1047
    media_image10.png
    Greyscale

); and

an electronic circuit comprising a plurality of detection circuits and at least one processor (

    PNG
    media_image11.png
    703
    1409
    media_image11.png
    Greyscale



 ), 

wherein the plurality of detection circuits connected to the fingerprint sensor (

    PNG
    media_image12.png
    373
    687
    media_image12.png
    Greyscale

 ), 

wherein each of the plurality detection electrodes connected to at least one of the detection circuits (

    PNG
    media_image13.png
    377
    728
    media_image13.png
    Greyscale

 ), 

wherein each of the plurality of detection circuits comprises: a first circuit part including at least one at least one amplifier ( 

    PNG
    media_image14.png
    370
    386
    media_image14.png
    Greyscale

); and 

a second circuit part including a current source and a switch configured to connect the current source to the plurality of detection circuits according to a control signal (

    PNG
    media_image15.png
    374
    310
    media_image15.png
    Greyscale

 ), and

wherein the at least one processor configured to: generate the control signal to control at least one of an amount of a current generated from the current source of the second circuit part, and  an turn-on time of the switch of the second circuit part; 

obtain an electrical quantity of the first circuit part by removing a quantity of electric charge based on the amount of the current and the turn-on time, from an input of the first circuit part (

    PNG
    media_image16.png
    383
    993
    media_image16.png
    Greyscale


 ); and 

generate a fingerprint image based on the obtained electrical quantity (

    PNG
    media_image6.png
    743
    1111
    media_image6.png
    Greyscale

).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,227,136 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because pending claims 1 and 9 are anticipated by patented claim 6.  
	
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665